 



EXHIBIT 10.2

ABM INDUSTRIES INCORPORATED
“TIME VESTED” INCENTIVE STOCK OPTION PLAN
(as amended and restated as of January 11, 2005)

ARTICLE I

GENERAL

1. PURPOSE.

     This “Time Vested” Incentive Stock Option Plan (the “Plan”) is intended to
increase incentive and to encourage stock ownership on the part of nonemployee
directors of ABM Industries Incorporated (the “Company”) and selected key
employees of the Company or of other corporations which are to become
subsidiaries of the Company, and other individuals whose efforts may aid the
Company. It is also the purpose of the Plan to provide such employees and other
individuals with a proprietary interest, or to increase their proprietary
interest, in the Company and its subsidiaries, and to encourage them to remain
in the employ of the Company or its subsidiaries. It is intended that certain
options granted pursuant to the Plan shall constitute incentive stock options
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), and that certain other options granted pursuant to the
Plan shall not constitute incentive stock options (“nonqualified stock
options”).

2. ADMINISTRATION.

     The Plan shall be administered by the Officer Compensation & Stock Option
Committee (the “Committee”) of the Board of Directors of the Company (the
“Board”). The Committee shall from time to time at its discretion make
determinations with respect to the persons to who options shall be granted and
the amount of such options. The Committee shall consist of not fewer than three
members of the Board. Each member of the Committee shall be a “disinterested
person” as defined in Rule 16b-3 under the Securities Exchange Act of 1934, as
amended (“Rule 16b-3”).

     The interpretation and construction by the Committee of any provisions of
the Plan or of any option granted under it shall be final. No member of the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any option granted under it.

3. ELIGIBILITY.

     Subject to Section 2 of this Article I, the persons who shall be eligible
to receive options under the Plan shall be such officers and key employees
(including directors who are also salaried employees of the Company) of the
Company as the Committee shall select. In addition, independent contractors of
the Company who are not also salaried

 



--------------------------------------------------------------------------------



 



employees of the Company shall be eligible to receive nonqualified stock options
(but such persons shall not be eligible to receive incentive stock options). The
terms “officers and key employees” as used herein shall mean such key employees
as may be determined by the Committee in its sole discretion. Directors of the
Company who are not employees of the Company nor of any of its subsidiary
corporations (“nonemployee directors”) shall be eligible only for the options
automatically granted pursuant to Article V.

     Except where the context otherwise requires, the term “Company,” as used
herein, shall include (i) ABM Industries Incorporated and (ii) any of its
“subsidiary corporations” which meet the definition of subsidiary corporation
contained in Section 424(f) of the Code, and the terms “officers and key
employees of the Company,” and words of similar import, shall include officers
and key employees of each such subsidiary corporation, as well as officers and
key employees of ABM Industries Incorporated.

4. SHARES OF STOCK SUBJECT TO THE PLAN.

     The shares that may be issued under the Plan shall be authorized and
unissued and reacquired shares of the Company’s common stock (the “Common
Stock”). The aggregate number of shares which may be issued under the Plan shall
not exceed 2,100,000 shares of Common Stock, unless an adjustment is required in
accordance with Article III.

5. AMENDMENT OF THE PLAN.

     The Board of Directors may at any time, or from time to time, amend this
Plan in any respect, except that, to the extent required to maintain this Plan’s
qualification under Rule 16b-3, any such amendment shall be subject to
stockholder approval. In addition, as required by Rule 16b-3, the provisions of
Article V regarding the formula for determining the amount, exercise price, and
timing of nonemployee director options shall in no event be amended more than
once every six months, other than to comport with changes in the Code and/or the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). (ERISA is
inapplicable to the Plan.)

6. APPROVAL OF STOCKHOLDERS.

     All options granted under the Plan before the Plan is approved by
affirmative vote at the next meeting of stockholders of the Company, or any
adjournment thereof, of the holders of a majority of the outstanding shares of
Common Stock shall be subject to such approval. No option granted hereunder may
become exercisable unless and until such approval is obtained.

7. TERM OF PLAN.

     The Plan, as amended and restated herein, shall remain in effect until
amended or terminated by the Board in accordance with Section 5 of Article I.
However, without further stockholder approval, no option which is intended to be
an incentive stock option

2



--------------------------------------------------------------------------------



 



may be granted under the Plan after December 19, 2005. Notwithstanding the
foregoing, each option granted under the Plan shall remain in effect until such
option has been satisfied by the issuance of shares or terminated in accordance
with its terms and the terms of the Plan.

8. RESTRICTIONS

     All options granted under the Plan shall be subject to the requirement
that, if at any time the Committee shall determine, in its discretion, that the
listing, registration or qualification of the shares subject to options granted
under the Plan upon any securities exchange or under any state or federal law,
or the consent or approval of any government regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of such option
or the issuance, if any, or purchase of shares in connection therewith, such
options may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

9. NONASSIGNABILITY.

     No option shall be assignable or transferable by the grantee except by will
or by the laws of descent and distribution. During the lifetime of the optionee,
the option shall be exercisable only by him, and no other person shall acquire
any rights therein.

10. WITHHOLDING TAXES.

     Whenever shares of Common Stock are to be issued under the Plan, the
Company shall have the right to require the optionee to remit to the Company an
amount sufficient to satisfy federal, state and local withholding tax
requirements prior to the delivery of any certificate or certificates for such
shares.

11. DEFINITION OF “FAIR MARKET VALUE.”

     For the purposes of this Plan, the term “fair market value,” when used in
reference to the date of grant of an option or the date of surrender of Common
Stock in payment for the purchase of shares pursuant to the exercise of an
option, as the case may be, shall refer to the closing price of the Common Stock
as quoted in the Composite Transactions Index for the New York Stock Exchange,
on the day before such date as published in the “Wall Street Journal,” or if no
sale price was quoted in any such Index on such date, then as of the next
preceding date on which such a sale price was quoted.

ARTICLE II

STOCK OPTIONS

1. AWARD OF STOCK OPTIONS.

3



--------------------------------------------------------------------------------



 



     Awards of stock options may be made under the Plan under all the terms and
conditions contained herein. However, in the cases of incentive stock options
the aggregate fair market value (determined as of the date of grant) of the
stock with respect to which incentive stock options are exercisable for the
first time by such officer or key employee during any calendar year (under all
incentive stock options plans of the Company and its parent and subsidiary
corporations) shall not exceed $100,000. The date on which any option is granted
shall be the date of the Committee’s authorization of such grant or such later
date as may be determined by the Committee at the time such grant is authorized.

2. TERM OF OPTIONS AND EFFECT OF TERMINATION.

     Notwithstanding any other provision of the Plan, no nonqualified stock
option granted under the Plan shall be exercisable after the expiration of ten
(10) years and one (1) month from the date of its grant, and no incentive stock
option granted under the Plan shall be exercisable after the expiration of ten
(10) years from the date of grant. In addition, notwithstanding any other
provision of the Plan, no incentive stock option granted under the Plan to a
person who, at the time such option is granted and in accordance with Section
425(d) of the Code, owns stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company shall be exercisable after
the expiration of five (5) years from the date of its grant.

     In the event that any outstanding option under the Plan expires by reason
of lapse of time or otherwise is terminated for any reason, then the shares of
Common Stock subject to any such option which have not been issued pursuant to
the exercise of the option shall again become available in the pool of shares of
Common Stock for which options may be granted under the Plan.

3. CANCELLATION OF AND SUBSTITUTION FOR NONQUALIFIED OPTIONS.

     The Company shall have the right to cancel any nonqualified stock option at
any time before it otherwise would have expired by its terms and to grant to the
same optionee in substitution therefor a new nonqualified stock option stating
an option price which is lower (but not higher) than the option price stated in
the cancelled option. Any such substituted option shall contain all other terms
and conditions of the cancelled option provided, however, that notwithstanding
Section 2 of this Article II such substituted option shall not be exercisable
after the expiration of ten (10) years from the date of grant of the cancelled
option.

4. TERMS AND CONDITIONS OF OPTIONS.

     Options granted pursuant to the Plan shall be evidenced by agreements in
such form as the Committee shall from time to time determine, which agreements
shall comply with the following terms and conditions.

(A) OPTIONEE’S AGREEMENT

4



--------------------------------------------------------------------------------



 



     Each optionee shall agree to remain in the employ of and to render to the
Company his services for a period of one (1) year from the date of the option,
but such agreement shall not impose upon the Company any obligation to retain
the optionee in its employ for any period.

(B) NUMBER OF SHARES AND TYPE OF OPTION

     Each option agreement shall state the number of shares to which the option
pertains and whether the option is intended to be an incentive stock option or a
nonqualified stock option. Notwithstanding any contrary provision of the Plan,
during any single fiscal year of the Company, no individual shall be granted
options covering more than 25,000 shares of Common Stock.

(C) OPTION PRICE

     Each option agreement shall state the option price per share (or the method
by which such price shall be computed). The option price per share shall not be
less than 99% of the fair market value of a share of the Common Stock on the
date such option is granted. In the cases of incentive stock options and options
granted to non-employee directors pursuant to Article V hereof, the option price
shall be not less than 100% of the fair market value of a share of the Common
Stock on the date such option is granted. Notwithstanding the foregoing, the
option price per share of an incentive stock option granted to a person who, on
the date of such grant and in accordance with Section 424(d) of the Code, owns
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company shall be not less than 110% of the fair market value of
a share of the Common Stock on the date that the option is granted.

(D) MEDIUM AND TIME OF PAYMENT

     The option price shall be payable upon the exercise of an option in the
legal tender of the United States or, in the discretion of the Committee, in
shares of the Common Stock or in a combination of such legal tender and such
shares. Upon receipt of payment, the Company shall deliver to the optionee (or
person entitled to exercise the option) a certificate or certificates for the
shares of Common Stock to which the option pertains.

(E) EXERCISE OF OPTIONS

     Pursuant to the terms of a written option agreement approved by the
Committee, each option shall become exercisable at a rate of twenty percent
(20%) per year of the shares subject to the option, commencing one year after
the date that the option was granted, but only if the optionee has been
continuously employed by the Company from the date of grant through the date of
vesting. The Committee may, in its discretion, waive any vesting provisions
contained in an option agreement.

5



--------------------------------------------------------------------------------



 



     To the extent that an option has become vested (except as provided in
Article III), and subject to the foregoing restrictions, it may be exercised in
whole or in such lesser amount as may be authorized by the option agreement
provided, however, that no partial exercise of an option shall be for fewer than
twenty-five (25) shares. If exercised in part, the unexercised portion of an
option shall continue to be held by the optionee and may thereafter be exercised
as herein provided. Notwithstanding any inconsistent or contrary Plan
provisions, in the event an optionee who is at least age 64 dies while in the
service of the Company or of a subsidiary, all unvested options granted after
April 19, 1999 shall immediately vest and become fully exercisable as of the
date of such death.

(F) TERMINATION OF EMPLOYMENT EXCEPT BY DISABILITY OR DEATH

     In the event that an optionee shall cease to be employed by the Company for
any reason other than his death or disability, his option shall terminate on the
date three (30) months after the date that he ceases to be an employee of the
Company.

(G) DISABILITY OF OPTIONEE

     If an optionee shall cease to be employed by the Company by reason of his
becoming permanently and totally disabled within the meaning of Section 22(e)(3)
of the Code (as determined by the Committee), such option shall terminate on the
date one (1) year after cessation of employment due to such disability.

(H) DEATH OF OPTIONEE AND TRANSFER OF OPTION

     If an optionee should die while in the employ of the Company, or within the
three-month period after termination of his employment with the Company during
which he is permitted to exercise an option in accordance with Subsection 4(F)
of this Article II, such option shall terminate on the date one (1) year after
the optionee’s death. During such one-year period, such option may be exercised
by the executors or administrators of the optionee’s estate or by any person or
persons who shall have acquired the option directly from the optionee by his
will or the applicable law of descent and distribution. During such one-year
period, such option maybe exercised with respect to the number of shares for
which the deceased optionee would have been entitled to exercise it at the time
of his death and also with respect to 10 percent of the additional number of
shares for which he would have been entitled to exercise it during the balance
of the option period, had he survived and remained in the employ of the Company.

ARTICLE III

RECAPITALIZATIONS AND REORGANIZATIONS

     The number of shares of Common Stock covered by the Plan, the maximum
number of shares with respect to which options may be granted during any single
fiscal year to any employee, and the number of shares and price per share of
each outstanding option, shall be proportionately adjusted for any increase or
decrease in the number of

6



--------------------------------------------------------------------------------



 



issued and outstanding shares of Common Stock resulting from a subdivision or
consolidation of shares or the payment of a stock dividend, or any other
increase or decrease in the number of issued and outstanding shares of Common
Stock effected without receipt of consideration by the Company.

     If the Company shall be the surviving corporation in any merger or
consolidation, each outstanding option shall pertain to and apply to the
securities to which a holder of the same number of shares of Common Stock that
are subject to that option would have been entitled (unless the Committee
determines the provisions of the following sentences are applicable to such
merger or consolidation). A Change in Control of the Company (as defined below)
shall cause each outstanding option to terminate, provided that each optionee in
the event of a Change in Control which will cause his option to terminate shall
have the right immediately prior to such Change in Control to exercise his
option in whole or in part, subject to every limitation on the exercisability of
such option other than any vesting provisions. For purposes hereof, a “Change in
Control” means:

    (1) the acquisition (other than by ABM or by an employee benefit plan or
related trust sponsored or maintained by ABM), directly or indirectly, in one or
more transactions, by any person or by any group of persons, within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934 or any
comparable successor provisions (the “Exchange Act”), of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of twenty-five percent or
more of either the outstanding shares of common stock or the combined voting
power of ABM’s outstanding voting securities entitled to vote generally, if the
acquisition was not previously approved by the existing directors;

    (2) the acquisition (other than by ABM or by an employee benefit plan or
related trust sponsored or maintained by ABM), directly or indirectly, in one or
more transactions, by any such person or by any group of persons of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of fifty
percent or more of either the outstanding             shares of common stock or
the combined voting power of ABM’s outstanding voting securities entitled to
vote generally, whether or not the acquisition was approved by the existing
directors, other than an acquisition that complies with clause (i) and (ii) of
paragraph (3);

    (3) consummation of a reorganization, merger or consolidation of ABM or the
sale or other disposition of all or substantially all of ABM’s assets unless,
immediately following such event, (i) all or substantially all of the
stockholders of ABM immediately prior to such event own, directly or indirectly,
seventy-five percent or more of the then outstanding voting securities entitled
to vote generally of the resulting corporation (including without limitation, a
corporation which as a result of such event owns ABM or all or substantially all
of ABM’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of ABM’s outstanding
voting securities entitled to vote generally immediately prior to such event and
(ii) the securities of the surviving

7



--------------------------------------------------------------------------------



 



or resulting corporation received or retained by the stockholders of ABM is
publicly traded;

    (4) approval by the stockholders of the complete liquidation or dissolution
of ABM; or

    (5) a greater than one-third change in the composition of the Board of
Directors within 24 months if not approved by a majority of the pre-existing
directors.

provided that, with respect of options that are outstanding as of September 22,
1999, the following shall also apply:

    A dissolution or liquidation of the Company, a merger or consolidation in
which the Company is not the surviving corporation or a “change in control” of
the Company (as defined below) (each a “Terminating Transaction”), shall cause
each outstanding option to terminate, unless the agreement of merger or
consolidation or any agreement relating to a dissolution, liquidation or change
in control shall otherwise provide, provided that each optionee in the event of
a Terminating Transaction which will cause his option to terminate shall have
the right immediately prior to such Terminating Transaction to exercise his
option in whole or in part, subject to every limitation on the exercisability of
such option other than any vesting provisions. For purposes of this proviso
only, a“change of control” shall be deemed to have occurred when (i) a person or
group or persons acquires fifty percent (50%) or more of the Company’s voting
securities, and (ii) the Board of Directors of the company or the Committee
shall have determined that such a “change of control,” as established by the
Board or Committee, has been satisfied.

     The foregoing adjustments shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive.

     The grant of an option pursuant to the Plan shall not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

ARTICLE IV

MISCELLANEOUS PROVISIONS

1. RIGHTS AS A STOCKHOLDER.

     An optionee or a transferee of an option shall have no rights as a
stockholder with respect to any shares covered by an option until the date of
the receipt of payment (including any amounts required by the Company pursuant
to Section 10 of Article I) by the Company. No adjustment shall be made as to
any option for dividends (ordinary or

8



--------------------------------------------------------------------------------



 



extraordinary, whether in cash, securities or other property) or distributions
or other rights for which the record date is prior to such date of receipt of
payment, except as provided in Article III.

2. MODIFICATION, EXTENSION AND RENEWAL OF OPTIONS.

     Subject to the terms and conditions and within the limitations of the Plan,
the Committee may modify, extend, renew or cancel outstanding options granted
under the Plan. Notwithstanding the foregoing, however, no modification of an
option shall, without the consent of the optionee impair or diminish any rights
or obligations under any option theretofore granted under the Plan. For purposes
of the preceding sentence, the right of the Company pursuant to Section 3 of
Article II to cancel any outstanding nonqualified option and to issue therefor a
substituted nonqualified option stating a lower portion price shall not be
construed or impairing or diminishing an optionee’s rights or obligations.

3. OTHER PROVISIONS.

     The option agreements authorized under the Plan shall contain such other
provisions, including, without limitation, restrictions upon the exercise of the
option or restrictions required by any applicable securities laws, as the
Committee shall deem advisable.

4. APPLICATION OF FUNDS.

     The proceeds received by the Company from the sale of Common Stock pursuant
to the exercise of options will be used for general corporate purposes.

5. NO OBLIGATION TO EXERCISE OPTION.

     The granting of an option shall impose no obligation upon the optionee or a
transferee of the option to exercise such option.

ARTICLE V

NONEMPLOYEE DIRECTOR OPTIONS

     The provisions of this Article V are applicable only to options granted to
nonemployee directors. The provisions of Article II are applicable to options
granted to other individuals.

1. GRANTING OF OPTIONS.

     Each nonemployee director who is a nonemployee director on the date of the
1994 Annual Meeting of Stockholders, automatically will receive, as of such date
only, an option to purchase 2,000 shares of Common Stock. Each nonemployee
director who

9



--------------------------------------------------------------------------------



 



becomes a nonemployee director after the 1994 Annual Meeting of Stockholders
automatically will receive, as of the date of such nonemployee director’s
election or appointment to the Board of Directors of the Company, an option to
purchase 2,000 shares of Common Stock.

     Each continuing nonemployee director (i.e., a nonemployee director who has
received an initial grant of an option to purchase 2,000 shares of Common Stock)
automatically will receive, on the first day of each subsequent fiscal year, an
option to purchase 2,000 shares of Common Stock.

2. TERMS OF OPTIONS.

(A) OPTION AGREEMENT

     Each option shall be evidenced by written stock option agreement which
shall be executed by the optionee and the Company.

(B) OPTION PRICE

     The price of the shares subject to each option shall be 100% of the fair
market value for such shares on the date that the option is granted.

(C) EXERCISABILITY

     An option granted pursuant to this Article V shall become exercisable at
the rate of twenty percent (20%) per year of the shares subject to the option,
commencing one year after the date that the option was granted, but only if the
optionee has been a nonemployee director continuously from the date of grant
through the date of vesting.

(D) EXPIRATION OF OPTIONS

     In the event that an optionee shall cease to be a nonemployee director for
any reason other than his death or disability, his option shall terminate on the
date three (3) months after the date that he ceases to be a nonemployee
director.

     If an optionee shall cease to be a nonemployee director by reason of his
becoming permanently and totally disabled within the meaning of Section 22(e)(3)
of the Code (as determined by the Committee), such option shall terminate on the
date one (1) year after his cessation of service as nonemployee director.

     If an optionee should die while a nonemployee director, or within the
three-month period described above in this Subsection 2(D), such option shall
terminate on the date one (1) year after the optionee’s death. During such
one-year period, such option may be exercised by the executors or administrators
of the optionee’s estate or by any person or persons who shall have acquired the
option directly from the optionee by his will or the applicable law of descent
and distribution. During such one-year period, such

10



--------------------------------------------------------------------------------



 



option may be exercised with respect to the number of shares for which the
deceased optionee would have been entitled to exercise it at the time of his
death and also with respect to 10 percent of the additional number of shares for
which he would have been entitled to exercise it during the balance of the
option period, had he survived and remained a nonemployee director.

(E) INCENTIVE STOCK OPTIONS.

     Options granted pursuant to this Article V shall not be designated as
incentive stock options.

(F) OTHER TERMS.

     All provisions of the Plan not inconsistent with this Article V shall apply
to options granted to nonemployee directors.

11